                      Case 4:20-cv-05640-YGR Document 260 Filed 01/19/21 Page 1 of 3


            1    THEODORE J. BOUTROUS JR., SBN 132099               MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                           mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                       CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                            492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                        crichman@gibsondunn.com
                   dswanson@gibsondunn.com                          GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                      1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                      Washington, DC 20036
            5     JASON C. LO, SBN 219030                           Telephone: 202.955.8500
                    jlo@gibsondunn.com                              Facsimile: 202.467.0539
            6    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue                             ETHAN DETTMER, SBN 196046
            7    Los Angeles, CA 90071                                edettmer@gibsondunn.com
                 Telephone: 213.229.7000                            ELI M. LAZARUS, SBN 284082
            8    Facsimile: 213.229.7520                              elazarus@gibsondunn.com
                                                                    GIBSON, DUNN & CRUTCHER LLP
            9    VERONICA S. LEWIS (Texas Bar No.                   555 Mission Street
                 24000092; pro hac vice)                            San Francisco, CA 94105
          10       vlewis@gibsondunn.com                            Telephone: 415.393.8200
                 GIBSON, DUNN & CRUTCHER LLP                        Facsimile: 415.393.8306
          11     2100 McKinney Avenue, Suite 1100
                 Dallas, TX 75201                                   Attorneys for Defendant APPLE INC.
          12     Telephone: 214.698.3100
                 Facsimile: 214.571.2900
          13

          14

          15
                                             UNITED STATES DISTRICT COURT
          16
                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
          17
                                                    OAKLAND DIVISION
          18
                 EPIC GAMES, INC.,                              Case No. 4:20-cv-05640-YGR-TSH
          19                                                    Case No. 4:11-cv-06714-YGR-TSH
                             Plaintiff, Counter-defendant       Case No. 4:19-cv-03074-YGR-TSH
          20     v.
                                                                DEFENDANT APPLE INC.’S
                 APPLE INC.,
          21                                                    ADMINISTRATIVE MOTION TO FILE THE
                             Defendant, Counterclaimant         JOINT DISCOVERY LETTER BRIEF
          22                                                    UNDER SEAL
                 IN RE APPLE IPHONE ANTITRUST
          23     LITIGATION
          24
                 DONALD R. CAMERON, et al.,                     Hon. Yvonne Gonzalez Rogers
          25                                                    Hon. Thomas S. Hixson
                            Plaintiffs
          26         v.
                 APPLE INC.,
          27
                               Defendant.
          28

Gibson, Dunn &
Crutcher LLP                       DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL
                                      4:11-cv-06714-YGR, 4:19-cv-03074-YGR, 4:19-cv-05640-YGR
                         Case 4:20-cv-05640-YGR Document 260 Filed 01/19/21 Page 2 of 3


            1             Apple Inc. (“Apple”) brings this administrative motion under Civil Local Rules 7-11(a) and 79-
            2    5(d)-(e) for an order granting Apple leave to file under seal the Joint Discovery Letter Brief Regarding
            3    Discovery from Non-Party Samsung Electronics America, Inc. (the “Joint Discovery Letter Brief”).
            4             Civil Local Rule 79-5 provides that documents, or portions thereof, may be sealed if a party
            5    “establishes that the documents, or portions thereof, are privileged, protectable as a trade secret or
            6    otherwise entitled to protection under the law.” Civ. L.R. 79-5(b). Under this standard, a party seeking
            7    to seal a document generally must overcome the “strong presumption in favor of access” that applies
            8    to court documents other than those that are traditionally kept secret. Kamakana v. City & Cnty. of
            9    Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citations omitted). However, the “public has less of a
          10     need for access to court records attached only to non-dispositive motions because those documents are
          11     often ‘unrelated, or only tangentially related to the underlying cause of action.’” Id. at 1179 (citations
          12     omitted). Instead, a “‘good cause’ showing under Rule 26(c) [of the Federal Rules of Civil Procedure]
          13     will suffice to keep sealed records attached to non-dispositive motions.” Id. at 1180; In re NCAA
          14     Student-Athlete Name & Likeness Licensing Litig., 2013 WL 3014144, at *1 (N.D. Cal. Jun. 17, 2013).
          15     A party seeking to seal such material must make a “particularized showing of good cause with respect
          16     to any individual document.” San Jose Mercury News, Inc. v. U.S. Dist. Court, N. Dist. (San Jose), 187
          17     F.3d 1096, 1103 (9th Cir. 1999). Sealing requests must also be “narrowly tailor[ed].” Civ. L.R. 79-
          18     5(b).
          19              Subsection (e) of Local Rule 79-5 sets forth procedures that apply when a party seeks to file
          20     information designated as confidential by an opposing party or a non-party. This Administrative
          21     Motion is based on Plaintiff and Counter-Defendant Epic Games, Inc.’s (“Epic’s”) designation of
          22     information in the Joint Discovery Letter Brief as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
          23     – ATTORNEYS’ EYES ONLY” under the protective orders entered in the related above-captioned
          24     cases. Apple does not believe that the Joint Discovery Letter Brief meets the standard for sealing, but
          25     is filing it under seal as a courtesy to Epic and Samsung. Pursuant to subsection (e)(1) of Local Rule
          26     79-5, Epic has four days to file a declaration establishing that the material is “sealable” (as defined in
          27     Local Rule 79-5(b)).
          28

Gibson, Dunn &                                                       1
Crutcher LLP
                                      DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL
                                         4:11-cv-06714-YGR, 4:19-cv-03074-YGR, 4:19-cv-03796-YGR
                      Case 4:20-cv-05640-YGR Document 260 Filed 01/19/21 Page 3 of 3


            1

            2    Dated: January 19, 2021           Respectfully submitted,
            3                                             GIBSON, DUNN & CRUTCHER LLP
            4

            5                                             By:       /s/ Jason Lo
                                                                            Jason C. Lo
            6

            7                                             Attorneys for Defendant Apple Inc.

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                  2
Crutcher LLP
                                   DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL
                                      4:11-cv-06714-YGR, 4:19-cv-03074-YGR, 4:19-cv-05640-YGR
